On August 22, 1975 the court issued the following order:
Before CoweN, Ohief Judge, Davis and Nichols, Judges.
“This case comes 'before the court on defendant’s motion, filed May 7, 1975, for summary judgment. Upon consideration thereof, together with the response in opposition thereto, without oral argument, it is concluded that plaintiff, as a Beserve officer, does not and cannot seek reinstatement to active duty or promotion by a new selection board [see Denton v. United States, 204 Ct. Cl. 188, 200 (1974), cert. denied, 421 U.S. 963 (1975), and 10 U.S.C. § 8360(a)] and that he does not seek extended active duty pay at the rate of major or lieutenant colonel. Assuming, arguendo, that the court has jurisdiction to consider on its merits the claim for retired pay at the rate for a 'lieutenant colonel, plaintiff has not shown that the action of the Board for Correction of Military Records in refusing to void the challenged Officer Effectiveness Reports was arbitrary and capricious, in that the letters supporting plaintiff’s request to void the reports did not show that he was rated and reported on in a manner less favorable than his contemporaries with whom he competed for promotion. [See Dorl v. United States, 200 Ct. Cl. 626, 633 cert. denied, 414 U.S. 1032 (1973); Boyd v. United States, ante at 1, petition for certiorari filed November 23, 1975; and Barnum v. United States, ante at 1024.
“it is therefore ordered that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.”